Exhibit Description of Arrangement for Directors Fees Except as set forth below, the following sets forth the amount of fees payable to outside directors of NBT Bancorp for their services as Directors in fiscal year 2009: Event Fee Annual retainer Cash (Member) - $5,000 Restricted Stock (Member) - $10,000 Restricted Stock (Chairman) - $50,000 Deferred common stock (Member) – 400 shares Deferred common stock (Chairman) – 600 shares Board meeting attended Cash (Member) - $900 per meeting Cash (Chairman) - $1,000 per meeting Telephonic board meeting Cash (Member) - $900 per meeting Cash (Chairman) - $1,000 per meeting Committee meeting attended Cash (Member) - $600 per meeting Cash (Chairman) - $900 per meeting Telephonic committee meeting Cash (Member) - $600 per meeting Cash (Chairman) - $900 per meeting Common stock options Member - 1,000 shares multiplied by the number of board meetings attended in the prior year and divided by the number of meetings held in the prior year. Chairman - 5,000 shares multiplied by the number of board meetings attended in the prior year and divided by the number of meetings held in the prior year. Special meeting held with committee member representative at the request of management for the purpose of discussing board related matters. $900 per meeting The Chairman of the Board receives $1,000 for each board and committee meeting attended except for Compensation & Benefits Committee, Risk Management Committee and the Nominating, Organization & Board Affairs Committee for which the Chairman currently fails to meet “Director Independence” requirements identified under applicable sections of NASDAQ Corporate Governance Rules.
